Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed December 07, 2020 has been entered. Claims 1 and 3-5 are pending in the application.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tanya Harkins on February 24, 2021.
The application has been amended as follows: 
Par. [0018], lines 7-11 of the specification is amended to read:
“The structure of the support portion is not limited if bending of the tubular portion 110 can be maintained. For example, as depicted in FIG. 3, holders 130 each having a plurality of holes 131 formed therein through which the bag body (tubular portion 110) passes may be used as the support portion.  The holder 130 suppresses an expansion of the tubular portion 110 in a radial direction of the tubular portion 110 and allows the tubular portion 110 to be extended in the axial direction of the tubular portion 130.  Each holder 130 has a straight shape.”

Response to Arguments
Applicant’s arguments, see page 5, filed December 07, 2020, with respect to claims 1-5 have been fully considered and are persuasive.  The previous rejection under 35 U.S.C. §102(a)(2) as anticipated by U.S. Patent App. Pub. 2013/0267930 to Robson of claims 1-5 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is considered to be U.S. Patent App. Pub. 2013/0267930 to Robson teaches a bag body (Fig. 1, element 12) including a bottom (the underside of element 12), and a port (Fig 1, element 14) configured to retain a liquid and feed the liquid toward an injection needle (Fig. 1, element 14 could be connected to an injection needle), wherein the bag body includes a tubular portion (12 is a tubular portion), at least part of the tubular portion being bent with respect to an axial direction of the tubular portion with the liquid is stored in the tubular portion; and a holder (Fig. 1, element 11) having flexibility and a straight shape and configured to maintain a state in which the at least part of the tubular portion is bent and having a plurality of holes formed therein (segments of tubular portion 12 containing element 13 and 14 exit the holder 11 through holes in the holder) through which the tubular portion passes.  Robson does not teach the tubular portion is expanded or extended by a pressure of a liquid charged or wherein the holder suppresses an expansion of the tubular portion in a radial direction of the tubular portion and allows the tubular portion to be extended in the axial direction of the tubular portion. 
U.S. Patent App. Pub. 2013/0138044 to Schuman teaches holder having flexibility and a straight shape (Fig. 4B) and wherein, when the bag body if filled with liquid, the holder suppresses an expansion of the tubular portion in a radial direction of the tubular portion and allows the tubular portion to be extended in the axial direction (Fig. 3, the holes 32 would suppress expansion in a radial direction and allow expansion in an axial direction).  Schuman is also silent regarding wherein the tubular portion is expanded or extended by a pressure of the liquid charged. 

However, Robson’s invention is directed to a fluid warming device, and one of ordinary skill in the art would not likely look to Schuman and Chatlynne to overcome the deficiencies between Robson and the claimed invention.  Thus, the claimed invention cannot be rendered obvious over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent App. Pub. 2014/0323969 to Young discloses a fluid warmer with similar structures and deficiencies as Robson.
U.S. Patent No. 3,993,069 to Buckles discloses reservoir with bag body with a tubular portion that is expanded or extended by a pressure of a liquid charged. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491.  The examiner can normally be reached on M-F, 7:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783